Per Curiam.
The issue on appeal is whether the plaintiff is entitled to the addition of prejudgment interest to a verdict awarding damages, after the verdict has been rendered in a specific amount by a jury and after judgment has been rendered thereon by the trial court. The jury rendered its verdict in favor of the plaintiff and awarded him $10,956.09 in damages. The court accepted the verdict and rendered judgment thereon. The issue of prejudgment interest as damages had not been submitted to the jury. When a property execution was subsequently issued to satisfy this judgment, the court modified the judgment by adding prejudgment interest in the amount of $4586.96. The named defendant has appealed from that portion of the judgment involving prejudgment interest. This identical issue was considered in Canton Motorcar Works, Inc. v. DiMartino, 6 Conn. App. 447, 464, 505 A.2d 1255 *617(1986), wherein we held that, although a jury might consider whether interest should be awarded, it was error for the court to award prejudgment interest as damages in a jury case.
There is error in part, that part of the judgment involving prejudgment interest is set aside, and the case is remanded with direction to reinstate the original judgment.